         Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 1 of 17




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 ESW HOLDINGS, INC.                               §
                                                  §
      Plaintiff / Counterclaim-defendant,         §        CIVIL ACTION NO.: 6:19-CV-00044
                                                  §
                                                  §
 v.                                               §        JURY TRIAL DEMANDED
                                                  §
 ROKU, INC.                                       §        PATENT CASE
                                                  §
      Defendant / Counterclaim-plaintiff.         §


  ROKU, INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS
          IN RESPONSE TO ESW HOLDINGS, INC.’S COMPLAINT

        Defendant Roku, Inc. (“Roku”) files this, its Answer, Affirmative Defenses, and

Counterclaims, to Plaintiff ESW Holdings, Inc. (“ESW”) Complaint (Dkt. No. 1). Roku denies

the allegations and characterizations in the Complaint unless expressly admitted in the following

headings and numbered Paragraphs, which correspond to those in the Complaint:

                                             PARTIES

        1.     Roku lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraph 1 of the Complaint and therefore denies them.

        2.     Roku admits that it is a Delaware corporation. Roku further admits that it has an

office in the District but that office is for development of technology not at issue in this case or

otherwise accused in the Complaint. Roku denies any remaining allegations in Paragraph 2 of the

Complaint.

        3.     Admitted.

        4.     Roku admits that it offers Roku® streaming players that can connect to a TV.

Roku further admits that it offers Roku TVs™ that integrate Roku and TV manufacturer’s


                                                 -1-
         Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 2 of 17




technologies. Roku denies any remaining allegations in Paragraph 4 of the Complaint.

       5.       Roku admits that it offers a “More Ways to Watch” feature. Roku further admits

it offers the ability for developers to design aspects of the streaming experience on Roku’s

platform. Roku denies any remaining allegations in Paragraph 5 of the Complaint.

                                 JURISDICTION AND VENUE

       6.       Roku admits that the Complaint purports to set forth an action for patent

infringement under the Patent Laws of the United States, 35 U.S.C. § 271. Roku denies any

remaining allegations in Paragraph 6 of the Complaint, including any allegations of

infringement.

       7.       Roku admits that this Court has subject matter jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 1338(a) at least in regard to issues pertaining to patent infringement under the

Patent Laws of the United States, 35 U.S.C. § 271. Roku denies any remaining allegations in

Paragraph 7 of the Complaint, including any allegations of infringement.

       8.       For purposes of this action, Roku does not contest whether personal jurisdiction

over it properly lies in this District. Roku denies any remaining allegations in Paragraph 8 of the

Complaint, including any allegations of infringement.

       9.       For purposes of this action, Roku does not contest whether venue is proper in this

District. However, Roku denies that there is not a more convenient venue based on the

allegations in this action. Roku denies any remaining allegations in Paragraph 9 of the

Complaint, including any allegations of infringement.

                                       PATENTS-IN-SUIT

       10.      Roku admits that a purported copy of U.S. Patent No. 9,451,294 (“the ’294

Patent”) is attached to the Complaint as Exhibit A. Roku admits that the ’294 Patent is entitled

“Methods and systems for distributing interactive content” and shows as being issued by the

                                               -2-
         Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 3 of 17




United States Patent and Trademark Office (“USPTO”) on September 20, 2016. Roku denies any

remaining allegations in Paragraph 10 of the Complaint.

       11-12. Roku lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraphs 11-12 of the Complaint and therefore denies them, including any

allegations of infringement.

       13.     Denied.

       14.     Roku admits that a purported copy of U.S. Patent No. 9,420,349 (“the ’349

Patent”) is attached to the Complaint as Exhibit B. Roku admits that the ’349 Patent is entitled

“Methods and systems for monitoring a media stream and selecting an action” and shows as

being issued by the USPTO on August 16, 2016. Roku denies any remaining allegations in

Paragraph 14 of the Complaint.

       15-16. Roku lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraphs 15-16 of the Complaint and therefore denies them, including any

allegations of infringement.

       17.     Denied.

       18.     Roku admits that a purported copy of U.S. Patent No. 7,260,782 (“the ’782

Patent”) is attached to the Complaint as Exhibit C. Roku admits that the ’782 Patent is entitled

“Method and system for generating flexible time-based control of application appearance and

behavior” and shows as being issued by the USPTO on August 21, 2007. Roku denies any

remaining allegations in Paragraph 18 of the Complaint.

       19-20. Roku lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraphs 19-20 of the Complaint and therefore denies them, including any

allegations of infringement.

       21.     Denied.

                                               -3-
         Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 4 of 17




       22.     Roku admits that a purported copy of U.S. Patent No. 7,430,718 (“the ’718

Patent”) is attached to the Complaint as Exhibit D. Roku admits that the ’718 Patent is entitled

“Configurable interface for template completion” and shows as being issued by the USPTO on

September 30, 2008. Roku denies any remaining allegations in Paragraph 22 of the Complaint.

       23-24. Roku lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraphs 23-24 of the Complaint and therefore denies them, including any

allegations of infringement.

       25.     Denied.

       26.     Roku admits that a purported copy of U.S. Patent No. 8,682,945 (“the ’945

Patent”) is attached to the Complaint as Exhibit E. Roku admits that the ’945 Patent is entitled

“Method and system for authoring multiple application versions based on audience qualifiers”

and shows as being issued by the USPTO on March 25, 2014. Roku denies any remaining

allegations in Paragraph 26 of the Complaint.

       27-28. Roku lacks knowledge or information sufficient to form a belief about the truth of

the allegations in Paragraphs 27-28 of the Complaint and therefore denies them, including any

allegations of infringement.

       29.     Denied.

                                   COUNT I
                  [ALLEGED] INFRINGEMENT OF THE ’294 PATENT

       30.     Roku re-avers and incorporates its responses to the allegations in Paragraphs 1

through 29 of the Complaint.

       31-44. Denied.

                                   COUNT II
                  [ALLEGED] INFRINGEMENT OF THE ’349 PATENT

       45.     Roku re-avers and incorporates its responses to the allegations in Paragraphs 1


                                                -4-
         Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 5 of 17




through 44 of the Complaint.

       46-57. Denied.

                                   COUNT III
                   [ALLEGED] INFRINGEMENT OF THE ’782 PATENT

       58.     Roku re-avers and incorporates its responses to the allegations in Paragraphs 1

through 57 of the Complaint.

       59-70. Denied.

                                   COUNT IV
                   [ALLEGED] INFRINGEMENT OF THE ’718 PATENT

       71.     Roku re-avers and incorporates its responses to the allegations in Paragraphs 1

through 70 of the Complaint.

       72-83. Denied.

                                    COUNT V
                   [ALLEGED] INFRINGEMENT OF THE ’945 PATENT

       84.     Roku re-avers and incorporates its responses to the allegations in Paragraphs 1

through 83 of the Complaint.

       85-95. Denied.

                           [ESW’S] DEMAND FOR JURY TRIAL

       Roku is not required to provide a response ESW’s request for a trial by jury.

                               [ESW’S] PRAYER FOR RELIEF

       To the extent that any response to the requested relief in the Complaint is required, Roku

denies that ESW has any valid claim pursuant to 35 U.S.C. § 271 et seq. Roku further denies that

it has violated any of the Patent Laws of the United States with respect to the ’294 Patent, the

’349 Patent, the ’782 Patent, the ’718 Patent, and/or the ’945 Patent. Roku further denies that

ESW is entitled to any of its requested relief, including that specified in subparagraphs A-F of

ESW’s Prayer for Relief, and Roku requests that the Court deny the relief requested by ESW.

                                               -5-
        Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 6 of 17




                                     GENERAL DENIAL

       Roku further denies any allegation in the Complaint that is not specifically admitted,

denied, or otherwise responded to in this Answer.




                                              -6-
         Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 7 of 17




                                  AFFIRMATIVE DEFENSES

        Subject to its responses above, and upon information and belief, Roku alleges and asserts

the following defenses in response to the allegations of the Complaint. Regardless of how such

defenses are listed herein, Roku undertakes the burden of proof only as to those defenses that are

deemed affirmative defenses requiring such burden as a matter of law. In addition to the

affirmative defenses described below, Roku specifically reserves all rights to allege additional

affirmative defenses, including but not limited to those that become known through the course of

this action.

                FIRST AFFIRMATIVE DEFENSE—NON-INFRINGEMENT

        Roku has not infringed directly or indirectly, either literally or under the doctrine of

equivalents, any valid and enforceable claim of the ’294 Patent, the ’349 Patent, the ’782 Patent,

the ’718 Patent, or the ’945 Patent (collectively, “the Asserted Patents”).

                    SECOND AFFIRMATIVE DEFENSE—INVALIDITY

        The Asserted Patents are invalid for failure to satisfy the conditions for patentability set

forth in Title 35 of the United States Code, including without limitation 35 U.S.C. §§ 101, 102,

103, and 112.

      THIRD AFFIRMATIVE DEFENSE—PROSECUTION HISTORY ESTOPPEL

        The claims of the Asserted Patents are limited by the text of the Asserted Patents, the

prosecution history, including that of related patents, and/or the prior art such that ESW is

estopped, or otherwise precluded, from asserting that any claim of the Asserted Patents is

infringed by Roku, either literally or by equivalents.

                  FOURTH AFFIRMATIVE DEFENSE—ENSNAREMENT

        ESW cannot argue that the claims of the Asserted Patents are broad enough that an

accused product would be found to infringe under the doctrine of equivalents because such a


                                                 -7-
         Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 8 of 17




construction would render the claims invalid in view of the prior art.

   FIFTH AFFIRMATIVE DEFENSE—MARKING AND DAMAGES LIMITATIONS

       To the extent ESW or its licensees have failed to comply with the marking requirement of

35 U.S.C. § 287, ESW cannot recover any damages for Roku’s alleged infringement prior to the

date the Complaint was filed. Further, ESW’s claims for damages are statutorily limited or

barred by 35 U.S.C. § 286.

             SIXTH AFFIRMATIVE DEFENSE—NO INJUNCTIVE RELIEF

       ESW’s claim for injunctive relief is barred because there exists an adequate remedy at

law and ESW’s claims otherwise fail to meet the requirements for such relief.

        SEVENTH AFFIRMATIVE DEFENSE—FAILURE TO STATE A CLAIM

       ESW’s Complaint fails to state a claim upon which relief can be granted.




                                               -8-
         Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 9 of 17




                                 ROKU’S COUNTERCLAIMS

       Pursuant to Federal Rule of Civil Procedure 13, Defendant/Counterclaimant Roku, Inc.

(“Roku”) alleges the following Counterclaims against Plaintiff/Counterclaim-Defendant ESW

Holdings, Inc. (“ESW”):

                                  NATURE OF THE ACTION

       1.      Roku seeks a declaratory judgment of non-infringement and invalidity of U.S.

Patent No. 9,451,294 (“the ’294 Patent”), U.S. Patent No. 9,420,349 (“the ’349 Patent”), U.S.

Patent No. 7,260,782 (“the ’782 Patent”), U.S. Patent No. 7,430,718 (“the ’718 Patent”), and

U.S. Patent No. 8,682,945 (“the ’945 Patent”) (collectively, the “Asserted Patents”) pursuant to

the Patent Laws of the United States, 35 U.S.C. § 1, et seq., damages, and such other relief as the

Court deems just and proper.

                                            PARTIES

       2.      Roku is a corporation organized and existing under the laws of Delaware and has

an office at 9606 N. Mopac Expressway, Suite 400, Austin, Texas 78759.

       3.      On information and belief based solely on Paragraph 1 of the Complaint as pled

by ESW, ESW is a corporation existing under the laws of Delaware with its principal place of

business at 401 Congress Avenue, Suite 2650, Austin, Texas 78701.

                                 JURISDICTION AND VENUE

       4.      If subject matter jurisdiction is proper for ESW’s claims, this Court has

jurisdiction over these Counterclaims pursuant to, and without limitation, 28 U.S.C. §§ 1331,

1338, 1367, 2201, 2202, and the Patent Laws of the United States, 35 U.S.C. § 1 et seq.

       5.      ESW has subjected itself to personal jurisdiction in this District by filing suit

against Roku in this District.

       6.      ESW has consented to venue in this District by filing suit against Roku in this

                                                -9-
            Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 10 of 17




District.

                                   COUNT I
              DECLARATION OF NON-INFRINGEMENT OF THE ’294 PATENT

        7.        Roku incorporates by reference the preceding paragraphs of Roku’s

Counterclaims as though fully set forth herein.

        8.        ESW has accused Roku of infringing the ’294 Patent by having made, used,

offered for sale, sold, or imported the “More Ways to Watch” feature and by continuing to make,

use, offer for sale, sell, or import the “More Ways to Watch” feature.

        9.        As a result of the acts described in the foregoing Paragraphs, there exists an actual

and justiciable controversy between Roku and ESW regarding the alleged infringement of the

’294 Patent.

        10.       Roku has not infringed and does not infringe (directly, indirectly, or in any other

manner) any valid and enforceable claim of the ’294 Patent, either literally or under the doctrine

of equivalents.

        11.       A judicial declaration of non-infringement is necessary and appropriate in order to

resolve this controversy and prevent ESW from continuing to allege infringement of the ’294

Patent by Roku.

                                   COUNT II
              DECLARATION OF NON-INFRINGEMENT OF THE ’349 PATENT

        12.       Roku incorporates by reference the preceding paragraphs of Roku’s Counterclaims

as though fully set forth herein.

        13.       ESW has accused Roku of infringing the ’349 Patent by having made, used,

offered for sale, sold, or imported the “More Ways to Watch” feature and by continuing to make,

use, offer for sale, sell, or import the “More Ways to Watch” feature.

        14.       As a result of the acts described in the foregoing Paragraphs, there exists an actual


                                                  - 10 -
        Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 11 of 17




and justiciable controversy between Roku and ESW regarding the alleged infringement of the

’349 Patent.

       15.        Roku has not infringed and does not infringe (directly, indirectly, or in any other

manner) any valid and enforceable claim of ’349 Patent, either literally or under the doctrine of

equivalents.

       16.        A judicial declaration of non-infringement is necessary and appropriate in order to

resolve this controversy and prevent ESW from continuing to allege infringement of the ’349

Patent by Roku.

                                 COUNT III
             DECLARATION OF NON-INFRINGEMENT OF THE ’782 PATENT

       17.        Roku incorporates by reference the preceding paragraphs of Roku’s

Counterclaims as though fully set forth herein.

       18.        ESW has accused Roku of infringing the ’782 Patent by having made, used,

offered for sale, sold, or imported “Roku’s Development Environment.”

       19.        As a result of the acts described in the foregoing Paragraphs, there exists an actual

and justiciable controversy between Roku and ESW regarding the alleged infringement of the

’782 Patent.

       20.        Roku has not infringed and does not infringe (directly, indirectly, or in any other

manner) any valid and enforceable claim of the ’782 Patent, either literally or under the doctrine

of equivalents.

       21.        A judicial declaration of non-infringement is necessary and appropriate in order to

resolve this controversy and prevent ESW from continuing to allege infringement of the ’782

Patent by Roku.




                                                  - 11 -
        Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 12 of 17




                                 COUNT IV
             DECLARATION OF NON-INFRINGEMENT OF THE ’718 PATENT

       22.        Roku incorporates by reference the preceding paragraphs of Roku’s Counterclaims

as though fully set forth herein.

       23.        ESW has accused Roku of infringing the ’718 Patent by having made, used,

offered for sale, sold, or imported “Roku’s Development Environment.”

       24.        As a result of the acts described in the foregoing Paragraphs, there exists an actual

and justiciable controversy between Roku and ESW regarding the alleged infringement of the

’718 Patent.

       25.        Roku has not infringed and does not infringe (directly, indirectly, or in any other

manner) any valid and enforceable claim of the ’718 Patent, either literally or under the doctrine

of equivalents.

       26.        A judicial declaration of non-infringement is necessary and appropriate in order to

resolve this controversy and prevent ESW from continuing to allege infringement of the ’718

Patent by Roku.

                                  COUNT V
             DECLARATION OF NON-INFRINGEMENT OF THE ’945 PATENT

       27.        Roku incorporates by reference the preceding paragraphs of Roku’s Counterclaims

as though fully set forth herein.

       28.        ESW has accused Roku of infringing the ’945 Patent by having made, used,

offered for sale, sold, or imported “Roku’s Development Environment.”

       29.        As a result of the acts described in the foregoing Paragraphs, there exists an actual

and justiciable controversy between Roku and ESW regarding the alleged infringement of the

’945 Patent.

       30.        Roku has not infringed and does not infringe (directly, indirectly, or in any other


                                                  - 12 -
        Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 13 of 17




manner) any valid and enforceable claim of the ’945 Patent, either literally or under the doctrine

of equivalents.

       31.        A judicial declaration of non-infringement is necessary and appropriate in order to

resolve this controversy and prevent ESW from continuing to allege infringement of the ’945

Patent by Roku.

                                    COUNT VI
                   DECLARATION OF INVALIDITY OF THE ’294 PATENT

       32.        Roku incorporates by reference the preceding paragraphs of Roku’s

Counterclaims as though set forth fully herein.

       33.        As a result of the acts described in the foregoing Paragraphs, there exists an actual

and justiciable controversy between Roku and ESW regarding the validity of the ’294 Patent.

       34.        The claims of the ’294 Patent are invalid for failure to meet the conditions for

patentability and/or otherwise comply with the requirements of 35 U.S.C. § 101 et seq.,

including but not limited to §§ 101, 102, 103, and 112.

       35.        A judicial declaration of invalidity is necessary and appropriate in order to resolve

this controversy and prevent ESW from continuing to allege validity of the ’294 Patent.

                                    COUNT VII
                   DECLARATION OF INVALIDITY OF THE ’349 PATENT

       36.        Roku incorporates by reference the preceding paragraphs of Roku’s Counterclaims

as though set forth fully herein.

       37.        As a result of the acts described in the foregoing Paragraphs, there exists an actual

and justiciable controversy between Roku and ESW regarding the validity of the ’349 Patent.

       38.        The claims of the ’349 Patent are invalid for failure to meet the conditions for

patentability and/or otherwise comply with the requirements of 35 U.S.C. § 101 et seq.,

including but not limited to §§ 101, 102, 103, and 112.


                                                  - 13 -
        Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 14 of 17




       39.     A judicial declaration of invalidity is necessary and appropriate in order to resolve

this controversy and prevent ESW from continuing to allege validity of the ’349 Patent.

                                COUNT VIII
                DECLARATION OF INVALIDITY OF THE ’782 PATENT

       40.     Roku incorporates by reference the preceding paragraphs of Roku’s

Counterclaims as though set forth fully herein.

       41.     As a result of the acts described in the foregoing Paragraphs, there exists an actual

and justiciable controversy between Roku and ESW regarding the validity of the ’782 Patent.

       42.     The claims of the ’782 Patent are invalid for failure to meet the conditions for

patentability and/or otherwise comply with the requirements of 35 U.S.C. § 101 et seq.,

including but not limited to §§ 101, 102, 103, and 112.

       43.     A judicial declaration of invalidity is necessary and appropriate in order to resolve

this controversy and prevent ESW from continuing to allege validity of the ’782 Patent.

                                 COUNT IX
                DECLARATION OF INVALIDITY OF THE ’718 PATENT

       44.     Roku incorporates by reference the preceding paragraphs of Roku’s

Counterclaims as though set forth fully herein.

       45.     As a result of the acts described in the foregoing Paragraphs, there exists an actual

and justiciable controversy between Roku and ESW regarding the validity of the ’718 Patent.

       46.     The claims of the ’718 Patent are invalid for failure to meet the conditions for

patentability and/or otherwise comply with the requirements of 35 U.S.C. § 101 et seq.,

including but not limited to §§ 101, 102, 103, and 112.

       47.     A judicial declaration of invalidity is necessary and appropriate in order to resolve

this controversy and prevent ESW from continuing to allege validity of the ’718 Patent.




                                               - 14 -
        Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 15 of 17




                                  COUNT X
                 DECLARATION OF INVALIDITY OF THE ’945 PATENT

       48.     Roku incorporates by reference the preceding paragraphs of Roku’s

Counterclaims as though set forth fully herein.

       49.     As a result of the acts described in the foregoing Paragraphs, there exists an actual

and justiciable controversy between Roku and ESW regarding the validity of the ’945 Patent.

       50.     The claims of the ’945 Patent are invalid for failure to meet the conditions for

patentability and/or otherwise comply with the requirements of 35 U.S.C. § 101 et seq.,

including but not limited to §§ 101, 102, 103, and 112.

       51.     A judicial declaration of invalidity is necessary and appropriate in order to resolve

this controversy and prevent ESW from continuing to allege validity of the ’945 Patent.



                              ROKU’S PRAYER FOR RELIEF

       WHEREFORE, Roku requests that the Court enter a judgment in Roku’s favor and grant

the following relief:

       (a)     A judgment dismissing ESW’s Complaint with prejudice;

       (b)     A declaration that ESW has not infringed any claims of the Asserted Patents;

       (c)     A declaration in favor of ESW that the asserted claims of the Asserted Patents are

invalid for failure to meet the conditions of patentability and/or otherwise comply with the

requirements of 35 U.S.C. §§ 101, 102, 103, and/or 112;

       (d)     An injunction against ESW and its affiliates, subsidiaries, assigns, employees,

agents, or anyone acting in privity or concert with ESW from charging infringement or

instituting or continuing any legal action for infringement of the Asserted Patents against Roku,

its customers, or anyone acting in privity with Roku;



                                               - 15 -
         Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 16 of 17




        (e)     An order declaring that Roku is the prevailing party and that this is an exceptional

case, awarding Roku its reasonable attorney fees under 35 U.S.C. § 285 and all other applicable

statutes, rules, and common law;

        (f)     An order awarding Roku its costs and expenses of litigation, including but not

limited to disbursements and expert witness fees; and

        (g)     Granting such other and further relief as the Court deems just and proper.


                                   DEMAND FOR JURY TRIAL

        In accordance with Rule 38 of the Federal Rules of Civil Procedure, Roku respectfully

demands a jury trial of all issues triable to a jury in this action.



Dated: May 28, 2019                                   Respectfully submitted,

                                                      By: /s/ Wasif H. Qureshi               d
                                                      Wasif H. Qureshi
                                                      Texas State Bar No. 24048155
                                                      wqureshi@jw.com
                                                      JACKSON WALKER LLP
                                                      1401 McKinney, Suite 1900
                                                      Houston, TX 77010
                                                      Telephone: (713) 752-4521

                                                      Blake T. Dietrich
                                                      Texas State Bar No. 24087420
                                                      bdietrich@jw.com
                                                      JACKSON WALKER LLP
                                                      2323 Ross Ave., Suite 600
                                                      Dallas, TX 75201
                                                      Telephone: (214) 953-6000

                                                      COUNSEL FOR DEFENDANT ROKU, INC.




                                                  - 16 -
        Case 6:19-cv-00044-ADA Document 17 Filed 05/28/19 Page 17 of 17




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2019, I electronically filed the foregoing document with
the clerk of the court for the U.S. District Court, Western District of Texas, using the Court’s
electronic case filing system, and thus the foregoing document has been electronically served on
counsel of record.

                                                 /s/ Wasif H. Qureshi
                                                 Wasif H. Qureshi




                                              - 17 -
